                                                     March 9, 2020

VIA ECF
Honorable Judge Ramos
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007


       Re:     Diaz v. Shakespeare All Star Acquisition LLC; Case No: 1:19-cv-06979-ER

Dear Judge Ramos,

        This firm represents Plaintiff Edwin Diaz (hereinafter “Plaintiff”)                 in   this
matter, which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

        As per the Court’s February 10, 2020 Order, the parties were granted 30 days in which to
restore the case to the court’s calendar. It is now March 9, 2020, and the parties are in the final
phase of settlement on the matter. At this time, Counsel for the Plaintiff respectfully requests an
additional 30 days in which to finalize the terms of the agreement and thereafter file a Stipulation
of Dismissal. Counsel for Defendant consents to the above request.



                                                             Respectfully submitted,

                                                             /S/ Joseph H. Mizrahi
                                                             Joseph H. Mizrahi, Esq.


                                                                                X
       Cc: All counsel of record (Via ECF)




                                                                 March 9, 2020
                        March 9, 2020
